Exhibit 99.1 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS. In this section, we review the consolidated financial condition of CNO Financial Group, Inc. ("CNO", formerly known as Conseco, Inc. prior to its name change in May 2010)at December 31, 2009, and the consolidated results of operations for the years ended December 31, 2009, 2008 and 2007 and, where appropriate, factors that may affect future financial performance.CNO became the successor to Conseco, Inc., an Indiana corporation (our "Predecessor"), in connection with our bankruptcy reorganization which became effective on September 10, 2003 (the "Effective Date"). Please read this discussion in conjunction with the consolidated financial statements and notes included in this Form 10-K. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Our statements, trend analyses and other information contained in this report and elsewhere (such as in filings by CNO with the Securities and Exchange Commission (the "SEC"), press releases, presentations by CNO or its management or oral statements) relative to markets for CNO’s products and trends in CNO’s operations or financial results, as well as other statements, contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995.Forward-looking statements typically are identified by the use of terms such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “project,” “intend,” “may,” “will,” “would,” “contemplate,” “possible,” “attempt,” “seek,” “should,” “could,” “goal,” “target,” “on track,” “comfortable with,” “optimistic” and similar words, although some forward-looking statements are expressed differently.You should consider statements that contain these words carefully because they describe our expectations, plans, strategies and goals and our beliefs concerning future business conditions, our results of operations, financial position, and our business outlook or they state other “forward-looking” information based on currently available information.The “Risk Factors” in Item 1A provide examples of risks, uncertainties and events that could cause our actual results to differ materially from the expectations expressed in our forward-looking statements.Assumptions and other important factors that could cause our actual results to differ materially from those anticipated in our forward-looking statements include, among other things: · our ability to continue to satisfy the financial ratio and balance requirements and other covenants of our debt agreements; · general economic, market and political conditions, including the performance and fluctuations of the financial markets which may affect our ability to raise capital or refinance existing indebtedness and the cost of doing so; · our ability to generate sufficient liquidity to meet our debt service obligations and other cash needs; · our ability to obtain adequate and timely rate increases on our health products, including our long-term care business; · the receipt of any required regulatory approvals for dividend and surplus debenture interest payments from our insurance subsidiaries; · mortality, morbidity, the increased cost and usage of health care services, persistency, the adequacy of our previous reserve estimates and other factors which may affect the profitability of our insurance products; · changes in our assumptions related to deferred acquisition costs or the present value of future profits; · the recoverability of our deferred tax assets and the effect of potential ownership changes and tax rate changes on its value; · our assumption that the positions we take on our tax return filings, including our position that our 7.0% Convertible Senior Debentures due 2016 ("7.0% Debentures") will not be treated as stock for purposes of Section 382 of the Internal Revenue Code (the "Code") and will not trigger an ownership change, will not be successfully challenged by the Internal Revenue Service (the "IRS"); 1 · changes in accounting principles and the interpretation thereof; · our ability to achieve anticipated expense reductions and levels of operational efficiencies including improvements in claims adjudication and continued automation and rationalization of operating systems, · performance and valuation of our investments, including the impact of realized losses (including other-than-temporary impairment charges); · our ability to identify products and markets in which we cancompete effectively against competitors with greater market share, higher ratings, greater financial resources and stronger brand recognition; · the ultimate outcome of lawsuits filed against us and other legal and regulatory proceedings to which we are subject; · our ability to complete the remediation ofthe material weakness in internal controls over our actuarial reporting process and to maintain effective controls over financial reporting; · our ability to continue to recruit and retain productive agents and distribution partners and customer response to new products, distribution channels and marketing initiatives; · our ability to achieve eventual upgrades of thefinancial strength ratings of CNO and our insurance company subsidiaries as well as the impact of rating downgrades on our business and our ability to access capital; · the risk factors or uncertainties listed from time to time in our filings with the SEC; · regulatory changes or actions, including those relating to regulation of the financial affairs of our insurance companies, such as the payment of dividends and surplus debenture interest to us, regulation of financial services affecting (among other things) bank sales and underwriting of insurance products, regulation of the sale, underwriting and pricing of products, and health care regulation affecting health insurance products; and · changes in the Federal income tax laws and regulations which may affect or eliminate the relative tax advantages of some of our products. Other factors and assumptions not identified above are also relevant to the forward-looking statements, and if they prove incorrect, could also cause actual results to differ materially from those projected. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement.Our forward-looking statements speak only as of the date made.We assume no obligation to update or to publicly announce the results of any revisions to any of the forward-looking statements to reflect actual results, future events or developments, changes in assumptions or changes in other factors affecting the forward-looking statements. OVERVIEW We are a holding company for a group of insurance companies operating throughout the United States that develop, market and administer health insurance, annuity, individual life insurance and other insurance products.We focus on serving the senior and middle-income markets, which we believe are attractive, underserved, high growth markets.We sell our products through three distribution channels: career agents, professional independent producers (some of whom sell one or more of our product lines exclusively) and direct marketing. 2 Beginning July 1, 2010, management has changed the manner in which it disaggregates the Company’s operations for making operating decisions and assessing performance.As a result, the Company manages its business through the following operating segments: Bankers Life, Colonial Penn and Washington National, which are defined on the basis of product distribution; Other CNO Business, comprised primarily of products we no longer sell actively; and corporate operations, comprised of holding company activities and certain noninsurance company businesses.All prior period segment disclosures have been revised to conform to management’s current view of the Company’s operating segments.The Company’s segments are described below: · Bankers Life,which markets and distributes Medicare supplement insurance, interest-sensitive life insurance, traditional life insurance, fixed annuities and long-term care insurance products to the middle-income senior market through a dedicated field force of career agents and sales managers supported by a network of community-based branch offices.The Bankers Life segment includes primarily the business of Bankers Life and Casualty Company ("Bankers Life").Bankers Life also markets and distributes Medicare Advantage plans primarily through a distribution arrangement with Humana, Inc. ("Humana")and Medicare PartD prescription drug plans through a distribution and reinsurance arrangement with Coventry Health Care ("Coventry"). · Washington National, which markets and distributes supplemental health (including specified disease, accident and hospital indemnity insurance products) and traditional life insurance to middle-income consumers at home and at the worksite.These products are marketed through Performance Matters Associates, Inc., a wholly owned subsidiary, and through independent marketing organizations and insurance agencies.Products being marketed by Washington National are underwritten by Washington National Insurance Company ("Washington National"). · Colonial Penn, which markets primarily graded benefit and simplified issue life insurance directly to customers through television advertising, direct mail, the internet and telemarketing.The Colonial Penn segment includes primarily the business of Colonial Penn Life Insurance Company ("Colonial Penn"). · Other CNO Business, which consists of blocks of interest-sensitive life insurance, traditional life insurance, annuities, long-term care insurance and other supplemental health products.These blocks of business are not being actively marketed and were primarily issued or acquired by Conseco Life Insurance Company ("Conseco Life") and Washington National. 3 The following summarizes our earnings for the three years ending December 31, 2009 (dollars in millions, except per share data): Earnings before net realized investment gains (losses), discontinued operations, corporate interest, gain (loss) on extinguishment or modification of debt and income taxes (“EBIT” a non-GAAP financial measure) (a): Bankers Life $ $ $ Washington National Colonial Penn Other CNO Business ) .2 ) Corporate Operations, excluding corporate interest expense ) ) ) EBIT Corporate interest expense ) ) ) Income before gain (loss) on extinguishment or modification of debt, net realized investment losses, taxes and discontinued operations Tax expense on operating income Income before gain (loss) on extinguishment or modification of debt, net realized investment losses, valuation allowance for deferred tax assets and discontinued operations Preferred stock dividends - - ) Net operating income Gain (loss) on extinguishment or modification of debt, net of income taxes ) - Net realized investment losses (excluding the increase in unrealized losses on those investments transferred to an independent trust and net of related amortization and taxes and the establishment of a valuation allowance for deferred tax assets related to such losses) Net income (loss) before valuation allowance for deferred tax assets and discontinued operations ) ) Valuation allowance for deferred tax assets (excluding the establishment of a valuation allowance for realized investment losses and discontinued operations) Discontinued operations - ) ) Net income (loss) applicable to common stock $ $ ) $ ) Per diluted share: Net operating income $ $ $ Gain (loss) on extinguishment or modification of debt, net of income taxes ) - Net realized investment losses, net of related amortization and taxes ) ) ) Valuation allowance for deferred tax assets ) ) ) Discontinued operations - ) ) Net income (loss) $ $ ) $ ) (a) Management believes that an analysis of EBIT provides a clearer comparison of the operating results of the Company from period to period because it excludes:(i) corporate interest expense; (ii) gain (loss) on extinguishment or modification of debt; (iii) net realized investment gains (losses) that are unrelated to the Company’s underlying fundamentals; and (iv) discontinued operations and increases to our valuation allowance for deferred tax assets, which are unrelated to our continuing operations.The table above reconciles the non-GAAP measure to the corresponding generally accepted accounting principles ("GAAP") measure. 4 Our major goals for 2010 include: · Continuing to improve the focus and profitability mix of sales at Washington National. · Maintaining strong growth at Bankers Life. · Improving earnings stability and reducing volatility. · Determining that improved controls implemented in 2009 have operated for a period of time sufficient to demonstrate their effectiveness and thereby remediating our material weakness in internal controls. · Continuing to actively manage our enterprise exposure to long-term care business. · Improving profitability of existing lines of business or disposing of underperforming blocks of business. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management has made estimates in the past that we believed to be appropriate but were subsequently revised to reflect actual experience.If our future experience differs materially from these estimates and assumptions, our results of operations and financial condition could be affected. We base our estimates on historical experience and other assumptions that we believe are reasonable under the circumstances.We continually evaluate the information used to make these estimates as our business and the economic environment change.The use of estimates is pervasive throughout our financial statements.The accounting policies and estimates we consider most critical are summarized below.Additional information on our accounting policies is included in the note to our consolidated financial statements entitled “Summary of Significant Accounting Policies”. Investments At December 31, 2009, the carrying value of our investment portfolio was $21.5 billion. We defer any fees received or costs incurred when we originate investments.We amortize fees, costs, discounts and premiums as yield adjustments over the contractual lives of the investments.We consider anticipated prepayments on structured securities when we estimate yields on such securities.When actual prepayments differ from our estimates, the adjustment to yield is recognized as investment income (loss). We regularly evaluate our investments for possible impairment based on current economic conditions, credit loss experience and other investee-specific circumstances and developments.When we conclude that a decline in a security’s net realizable value is other than temporary, the decline is recognized as a realized loss and the cost basis of the security is reduced to its estimated fair value.During the year ended December 31, 2009, writedowns of investments included $195.4 million of writedowns of investments for other than temporary declines in fair value recognized through net income. Our evaluation of investments for impairment requires significant judgments, including: (i) the identification of potentially impaired securities; (ii) the determination of their estimated fair value; and (iii) the assessment of whether any decline in estimated fair value is other than temporary. Our assessment of whether unrealized losses are “other than temporary” requires significant judgment.Factors considered include: (i) the extent to which fair value is less than the cost basis; (ii) the length of time that the fair value has been less than cost; (iii) whether the unrealized loss is event-driven, credit-driven or a result of changes in market risk premium or interest rates; (iv) the near-term prospects for improvement in the issuer and/or its industry; (v) our view of the investment’s rating and whether the investment is investment-grade and/or has been downgraded since its purchase; (vi) whether the issuer is current on all payments in accordance with the contractual terms of the investment and is expected to meet all of its obligations under the terms of the investment; (vii) our ability and intent to hold the investment for a period of time sufficient to allow for any anticipated recovery; and (viii) the underlying current and prospective asset and enterprise 5 values of the issuer and the extent to which our investment may be affected by changes in such values.At December 31, 2009, our net accumulated other comprehensive income (loss) included gross unrealized losses on fixed maturity securities of $.9 billion, which we consider to be temporary declines in estimated fair value. When the cost basis of a security is written down to fair value due to an other than temporary decline, we review the circumstances of that particular investment in relation to other investments in our portfolio.If such circumstances exist with respect to other investments, those investments may also be written down to fair value.Future events may occur, or additional or updated information may become available, which may necessitate future realized losses of securities in our portfolio.If new information becomes available or the financial condition of the investee changes, our judgments may change resulting in the recognition of a realized investment loss at that time.Significant realized losses on our investments could have a material adverse effect on our earnings in future periods. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date and, therefore, represents an exit price, not an entry price.We hold fixed maturities, equity securities, derivatives and separate account assets, which are carried at fair value. The degree of judgment utilized in measuring the fair value of financial instruments is largely dependent on the level to which pricing is based on observable inputs.Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our view of market assumptions in the absence of observable market information.Financial instruments with readily available active quoted prices would be considered to have fair values based on the highest level of observable inputs, and little judgment would be utilized in measuring fair value.Financial instruments that rarely trade would be considered to have fair value based on a lower level of observable inputs, and more judgment would be utilized in measuring fair value. There is a three-level hierarchy for valuing assets or liabilities at fair value based on whether inputs are observable or unobservable. · Level 1 – includes assets and liabilities valued using inputs that are quoted prices in active markets for identical assets or liabilities.Our Level 1 assets include exchange traded securities and U.S. Treasury securities. · Level 2 – includes assets and liabilities valued using inputs that are quoted prices for similar assets in an active market, quoted prices for identical or similar assets in a market that is not active, observable inputs, or observable inputs that can be corroborated by market data.Level 2 assets and liabilities include those financial instruments that are valued by independent pricing services using models or other valuation methodologies.These models are primarily industry-standard models that consider various inputs such as interest rate, credit spread, reported trades, broker/dealer quotes, issuer spreads and other inputs that are observable or derived from observable information in the marketplace or are supported by observable levels at which transactions are executed in the marketplace.Financial instruments in this category primarily include:certain public and private corporate fixed maturity securities; certain government or agency securities; certain mortgage and asset-backed securities; and non-exchange-traded derivatives such as call options to hedge liabilities related to our fixed index annuity products. · Level 3 – includes assets and liabilities valued using unobservable inputs that are used in model-based valuations that contain management assumptions.Level 3 assets and liabilities include those financial instruments whose fair value is estimated based on non-binding broker prices or internally developed models or methodologies utilizing significant inputs not based on, or corroborated by, readily available market information.Financial instruments in this category include certain corporate securities (primarily private placements), certain mortgage and asset-backed securities, and other less liquid securities.Additionally, the Company’s liabilities for embedded derivatives (including embedded derivates related to our fixed index annuity products and to a modified coinsurance arrangement) are classified in Level 3 since their values include significant unobservable inputs including actuarial assumptions. At each reporting date, we classify assets and liabilities into the three input levels based on the lowest level of input that is significant to the measurement of fair value for each asset and liability reported at fair value.This classification is impacted by a number of factors, including the type of financial instrument, whether the financial instrument is new to the market and not yet established, the characteristics specific to the transaction and overall market conditions.Our assessment of the significance of a particular input to the fair value measurement and the ultimate classification of each asset and liability requires judgment.The vast majority of our fixed maturity securities and separate account assets use Level 2 inputs for the determination of fair value. 6 Below-investment grade securities generally have different characteristics than investment grade corporate debt securities.Based on historical performance, likelihood of default by the borrower is significantly greater for below-investment grade securities and in many cases, severity of loss is relatively greater as such securities are often subordinated to other indebtedness of the issuer.Also, issuers of below-investment grade securities may be more financially leveraged hence, all other things being equal, more sensitive to adverse economic conditions, such as recession or increasing interest rates.The Company attempts to reduce the overall risk related to its investment in below-investment grade securities, as in all investments, through careful credit analysis, strict investment policy guidelines, and diversification by issuer and/or guarantor and by industry. Our fixed maturity investments are generally purchased in the context of a long-term strategy to fund insurance liabilities, so we do not generally seek to purchase and sell such securities to generate short-term realized gains.In certain circumstances, including those in which securities are selling at prices which exceed our view of their current fair value, and it is possible to reinvest the proceeds to better meet our long-term asset-liability objectives, we may sell certain securities.During 2009, we sold $1.3 billion of fixed maturity investments which resulted in gross investment losses (before income taxes) of $233.9 million.We sell securities at a loss for a number of reasons including, but not limited to: (i) changes in the investment environment; (ii) expectation that the fair value could deteriorate further; (iii) desire to reduce our exposure to an issuer or an industry; (iv) changes in credit quality; or (v) changes in expected liability cash flows. We generally seek to balance the duration and cash flows of our invested assets with the estimated duration and cash flows of benefit payments arising from contract liabilities.These efforts may cause us to sell investments before their maturity date and could result in the realization of net realized investment gains (losses).When the estimated durations of assets and liabilities are similar, exposure to interest rate risk is minimized because a change in the value of assets should be largely offset by a change in the value of liabilities.In certain circumstances, a mismatch of the durations or related cash flows of invested assets and insurance liabilities could have a significant impact on our results of operations and financial position.See “— Quantitative and Qualitative Disclosures About Market Risks” for additional discussion of the duration of our invested assets and insurance liabilities. For more information on our investment portfolio and our critical accounting policies related to investments, see the note to our consolidated financial statements entitled “Investments”. Present Value of Future Profits and Deferred Acquisition Costs In conjunction with the implementation of fresh start accounting, we eliminated the historical balances of our Predecessor’s deferred acquisition costs and the present value of future profits and replaced them with the present value of future profits as calculated on the Effective Date. The value assigned to the right to receive future cash flows from contracts existing at the Effective Date is referred to as the present value of future profits.We also defer renewal commissions paid in excess of ultimate commission levels related to the existing policies in this account.The balance of this account is amortized, evaluated for recovery, and adjusted for the impact of unrealized gains (losses) in the same manner as the deferred acquisition costs described below.We expect to amortize approximately 13 percent of the December 31, 2009 balance of the present value of future profits inforce in 2010, 11 percent in 2011, 10 percent in 2012, 9 percent in 2013 and 7 percent in 2014. The deferred acquisition costs are those costs that vary with, and are primarily related to, producing new insurance business in the period after September 10, 2003.For universal life or investment products, we amortize these costs using the interest rate credited to the underlying policy in relation to the estimated gross profits.For other products, we amortize these costs using the projected investment earnings rate in relation to future anticipated premium revenue.The present value of future profits and the deferred acquisition costs are collectively referred to as “insurance acquisition costs.” Insurance acquisition costs are amortized to expense over the lives of the underlying policies in relation to future anticipated premiums or gross profits.The insurance acquisition costs for policies other than universal life and investment-type products are amortized with interest (using the projected investment earnings rate) over the estimated premium-paying period of the policies, in a manner which recognizes amortization expense in proportion to each year’s premium income.The insurance acquisition costs for universal life and investment-type products are amortized with interest (using the interest rate credited to the underlying policy) in proportion to estimated gross profits.The interest, mortality, morbidity and persistency assumptions used to amortize insurance acquisition costs are consistent with those assumptions used to estimate liabilities for insurance products.For universal life and investment-type products, these assumptions are reviewed on a regular basis. 7 When actual profits or our current best estimates of future profits are different from previous estimates, we adjust cumulative amortization of insurance acquisition costs to maintain amortization expense as a constant percentage of gross profits over the entire life of the policies. The blocks of universal life and interest-sensitive products in the Other CNO Business segment have not performed in accordance with prior estimates of future gross profits, resulting in adjustments to amortization expense over the last 3 years.For a description of these adjustments, see “Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations – Results of Operations – Other CNO Business – Amortization Related to Operations”. When we realize a gain or loss on investments backing our universal life or investment-type products, we adjust the amortization of insurance acquisition costs to reflect the change in estimated gross profits from the products due to the gain or loss realized and the effect on future investment yields.We decreased amortization expense for such changes by $4.0 million, $21.5 million and $35.7 million during the years ended December 31, 2009, 2008 and 2007, respectively.We also adjust insurance acquisition costs for the change in amortization that would have been recorded if fixed maturity securities, available for sale, had been sold at their stated aggregate fair value and the proceeds reinvested at current yields.We include the impact of this adjustment in accumulated other comprehensive income (loss) within shareholders’ equity.We limit the total adjustment related to unrealized losses to the total of the costs capitalized plus interest (or the total value of policies inforce recognized at the Effective Date plus interest with respect to the present value of future profits) related to insurance policies issued in a particular year (or policies inforce at the Effective Date with respect to the present value of future profits). The investment environment during the fourth quarter of 2008 resulted in significant net unrealized losses in our fixed maturity investment portfolio.The total adjustment to accumulated other comprehensive income related to the change in deferred acquisition costs for the negative amortization that would have been recorded if fixed maturity securities, available for sale, had been sold at their stated aggregate fair value would have resulted in the balance of deferred acquisition costs exceeding the total of costs capitalized plus interest for annuity blocks of business issued in certain years.Accordingly, the adjustment made to deferred acquisition costs produced and accumulated other comprehensive income was reduced by $206 million.The total pre-tax impact of such adjustments on accumulated other comprehensive income (loss) was an increase of $70.5 million at December 31, 2009. At December 31, 2009, the balance of insurance acquisition costs was $3.0 billion.The recoverability of this amount is dependent on the future profitability of the related business.Each year, we evaluate the recoverability of the unamortized balance of insurance acquisition costs.These evaluations are performed to determine whether estimates of the present value of future cash flows, in combination with the related liability for insurance products, will support the unamortized balance.These future cash flows are based on our best estimate of future premium income, less benefits and expenses.The present value of these cash flows, plus the related balance of liabilities for insurance products, is then compared with the unamortized balance of insurance acquisition costs.In the event of a deficiency, such amount would be charged to amortization expense.The determination of future cash flows involves significant judgment.Revisions to the assumptions which determine such cash flows could have a significant adverse effect on our results of operations and financial position. The table presented below summarizes our estimates of cumulative adjustments to insurance acquisition costs resulting from hypothetical revisions to certain assumptions.Although such hypothetical revisions are not currently required or anticipated, we believe they could occur based on past variances in experience and our expectations of the ranges of future experience that could reasonably occur.We have assumed that revisions to assumptions resulting in the adjustments summarized below would occur equally among policy types, ages and durations within each product classification.Any actual adjustment would be dependent on the specific policies affected and, therefore, may differ from the estimates summarized below.In addition, the impact of actual adjustments would reflect the net effect of all changes in assumptions during the period. 8 Estimated adjustment to income before income taxes based on Change in assumptions revisions to certain assumptions (dollars in millions) Universal life-type products (a): 5% increase to assumed mortality $ ) 5% decrease to assumed mortality 15% increase to assumed expenses ) 15% decrease to assumed expenses 10 basis point decrease to assumed spread ) 10 basis point increase to assumed spread 10% increase to assumed lapses ) 10% decrease to assumed lapses Investment-type products: 20% increase to assumed surrenders ) 20% decrease to assumed surrenders 15% increase to assumed expenses ) 15% decrease to assumed expenses 10 basis point decrease to assumed spread ) 10 basis point increase to assumed spread Other than universal life and investment-type products (b): 5% increase to assumed morbidity ) 50 basis point decrease to investment earnings rate ) (a) A significant portion of our universal life-type products inforce are in loss recognition status.A favorable change in experience on such blocks may slow down future amortization; however, the current period adjustment to insurance acquisition costs would be small.This causes the downside sensitivities above to be lower in magnitude than the upside results. (b) We have excluded the effect of reasonably likely changes in mortality, lapse, surrender and expense assumptions for policies other than universal life and investment-type products.Our estimates indicate such changes would not result in any portion of the $2.2 billion balance of unamortized insurance acquisition costs related to these policies being unrecoverable. 9 The following summarizes the persistency of our major blocks of insurance business summarized by segment and line of business: Years ended December 31, Bankers Life: Medicare supplement (1) 85.2 % 83.7 % 83.5 % Long-term care (1) (4) 87.9 % 90.4 % 91.0 % Fixed index annuities (2) 87.6 % 88.0 % 87.1 % Other annuities (2) (5) 87.0 % 84.3 % 84.0 % Life (1) (6) 87.4 % 87.3 % 87.7 % Colonial Penn: Life (1) (6) 86.4 % 86.0 % 87.3 % Washington National and Other CNO Business: Medicare supplement (1) (3) 78.9 % 77.8 % 75.6 % Long-term care (1) (6) 92.2 % 92.1 % 92.7 % Supplemental health (1) (6) 89.6 % 90.3 % 91.9 % Fixed index annuities (2) (7) 82.6 % 86.5 % 91.4 % Other annuities (2) (5) 93.3 % 80.6 % 89.5 % Life (1) (6) 92.4 % 93.4 % 93.7 % Based on number of inforce policies. Based on the percentage of the inforce block persisting. The persistency rates during 2009 are slightly higher than our expectations for this block. Bankers Life has been implementing premium rate increases on certain policies in this block.Some policyholders have chosen to lapse their policies rather than pay the increased premium rate.Refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Bankers Life – Insurance Policy Benefits” for additional information. We have noted an increase in persistency rates for other annuity products (consisting primarily of fixed rate annuity policies).We believe this increase is related to the lack of competing investment products which would offer higher returns for consumers. These persistency rates are generally in line with our expectations. This block of business has experienced higher than anticipated surrenders during 2009.The annuities which are experiencing higher surrenders have a MVA feature, which effectively reduced (or in some cases eliminated) the charges paid upon the surrender of these policies as the 10-year treasury rate dropped to historic lows.The impact of both the historical experience and projected increased surrender activity and higher MVA benefits has reduced our expectations on the profitability of the annuity block of Other CNO Business to approximately break-even.Refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Other CNO Business – Amortization Related to Operations” for additional information. Liabilities for Insurance Products – reserves for the future payment of long-term care policy claims We calculate and maintain reserves for the future payment of claims to our policyholders based on actuarial assumptions.For all our insurance products, we establish an active life reserve, a liability for due and unpaid claims, claims in the course of settlement and incurred but not reported claims.In addition, for our health insurance business, we establish a reserve for the present value of amounts not yet due on claims.Many factors can affect these reserves and liabilities, such as economic and social conditions, inflation, hospital and pharmaceutical costs, changes in doctrines of legal liability and extra-contractual damage awards.Therefore, our reserves and liabilities are necessarily based on numerous estimates and assumptions as well as historical experience.Establishing reserves is an uncertain process, and it is possible that actual claims will materially exceed our reserves and have a material adverse effect on our results of operations and financial condition.For example, our long-term care policy claims may be paid over a long period of time and, therefore, loss estimates have a higher degree of uncertainty.We have incurred significant losses beyond our estimates as a result of actual claim costs and persistency of our long-term care business of Senior Health Insurance Companyof Pennsylvania ("Senior Health")and Washington National.The long-term care business of Senior Health was transferred to an independent trust in 2008 and CNO no longer has any liability for this business.Estimates of unpaid losses related to long-term care business have a higher degree of uncertainty than 10 estimates for our other products due to the range of ultimate duration of these claims and the resulting variability in their cost (in addition to the variations in the lag time in reporting claims).We would not consider a variance of 5-10 percentage points from the initial expected loss ratio to be unusual.As an example, an increase in the initial loss ratio of 5-10 percentage points for claims incurred in 2009 related to our long-term care business (in both our Bankers Life and Other CNO Business segments) would result in a decrease in our earnings of approximately $35 to $70 million.Our financial results depend significantly upon the extent to which our actual claims experience is consistent with the assumptions we used in determining our reserves and pricing our products.If our assumptions with respect to future claims are incorrect, and our reserves are insufficient to cover our actual losses and expenses, we would be required to increase our liabilities, which would negatively affect our operating results. Accounting for marketing and reinsurance agreements with Coventry Prescription Drug Benefit The Medicare Prescription Drug, Improvement and Modernization Act of 2003 provided for the introduction of a Prescription Drug Plan ("PDP") product.In order to offer this product to our current and potential future policyholders without investing in management and infrastructure, we entered into a national distribution agreement with Coventry to use our career and independent agents to distribute Coventry’s prescription drug plan, Advantra Rx.We receive a fee based on the premiums collected on plans sold through our distribution channels.In addition, CNO has a quota-share reinsurance agreement with Coventry for CNO enrollees that provides CNO with 50 percent of net premiums and related policy benefits subject to a risk corridor.The Part D program was effective January 1, 2006. The following describes how we account for and report our PDP business: Our accounting for the national distribution agreement · For contracts sold prior to 2009, we recognize distribution and licensing fee income from Coventry based upon negotiated percentages of collected premiums on the underlying Medicare Part D contracts.For contracts sold in 2009 and thereafter, we recognize distribution income based on a fixed fee per PDP contract.This fee income is recognized over the calendar year term as premiums are collected. · We also pay commissions to our agents who sell the plans on behalf of Coventry.These payments are deferred and amortized over the remaining term of the initial enrollment period (the one-year life of the initial policy). Our accounting for the quota-share agreement · We recognize premium revenue evenly over the period of the underlying Medicare Part D contracts. · We recognize policyholder benefits and ceding commission expense as incurred. · We recognize risk-share premium adjustments consistent with Coventry’s risk-share agreement with the Centers for Medicare and Medicaid Services. 11 The following summarizes the pre-tax income (loss) of the PDP business (dollars in millions): Insurance policy income $ $ $ Fee revenue and other Total revenues Insurance policy benefits Commission expense Other operating expenses .6 Total expense Pre-tax income (loss) $ $ ) $ Private-Fee-For-Service CNO expanded its strategic alliance with Coventry by entering into a national distribution agreement under which our career agents began distributing Coventry’s Private-Fee-For-Service ("PFFS") plan, beginning January 1, 2007.The Advantra Freedom product is a Medicare Advantage plan designed to provide seniors with more choices and better coverage at lower cost than original Medicare and Medicare Advantage plans offered through HMOs.Under the agreement, we received a fee based on the number of PFFS plans sold through our distribution channels.In addition, CNO had a quota-share reinsurance agreement with Coventry for CNO enrollees that provided CNO with a specified percentage of the net premiums and related profits.Coventry decided to cease selling PFFS plans effective January 1, 2010.In July 2009, we announced a strategic alliance under which we would offer Humana’s Medicare Advantage plans to our policyholders and consumers through our career agency force and will receive marketing fees based on sales.Effective January 1, 2010, we will no longer be assuming the underwriting risk related to PFFS business. We received distribution fees from Coventry and we paid sales commissions to our agents for these enrollments.In addition, we received a specified percentage of the income (loss) related to this business pursuant to a quota-share agreement with Coventry. The following summarizes our accounting and reporting practices for the PFFS business. Our accounting for the distribution agreement · We received distribution income from Coventry and other parties based on a fixed fee per PFFS contract.This income was deferred and recognized over the remaining calendar year term of the initial enrollment period. · We also paid commissions to our agents who sell the plans on behalf of Coventry and other parties.These payments were deferred and amortized over the remaining term of the initial enrollment period (the one-year life of the initial policy). Our accounting for the quota-share agreement · We recognized revenue evenly over the period of the underlying PFFS contracts. · We recognized policyholder benefits and ceding commission expense as incurred. 12 The following summarizes the pre-tax income (loss) of the PFFS business (dollars in millions): Insurance policy income $ $ $ Fee revenue and other Total revenues Insurance policy benefits Commission expense Other operating expenses Total expense Pre-tax income (loss) $ $ ) $ Large Group Private-Fee-For-Service Blocks During 2007 and 2008, CNO entered into three quota-share reinsurance agreements with Coventry related to the PFFS business written by Coventry under certain group policies.CNO received a specified percentage of the net premiums and related profits associated with this business as long as the ceded revenue margin was less than or equal to five percent.CNO received a specified percentage of the net premiums and related profits on the ceded margin in excess of five percent.In order to reduce the required statutory capital associated with the assumption of this business, CNO terminated two group policy quota-share agreements as of December 31, 2008 and terminated the last agreement on June 30, 2009.The following summarizes the premiums assumed, related expenses and pre-tax income of this business (dollars in millions): Premiums assumed $ $ $ Policy benefits Commission expense Total expenses Pre-tax income $ $ .4 $ Income Taxes Our income tax expense includes deferred income taxes arising from temporary differences between the financial reporting and tax bases of assets and liabilities, capital loss carryforwards and net operating loss carryforwards ("NOLs").Deferred tax assets and liabilities are measured using enacted tax rates expected to apply in the years in which temporary differences are expected to be recovered or paid.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in earnings in the period when the changes are enacted. Authoritative guidance requires a reduction of the carrying amount of deferred tax assets by establishing a valuation allowance if, based on the available evidence, it is more likely than not that such assets will not be realized.We evaluate the need to establish a valuation allowance for our deferred income tax assets on an ongoing basis.In evaluating our deferred income tax assets, we consider whether the deferred income tax assets will be realized, based on the more-likely-than-not realization threshold criterion.The ultimate realization of our deferred income tax assets depends upon generating sufficient future taxable income during the periods in which our temporary differences become deductible and before our capital loss carryforwards and NOLs expire.This assessment requires significant judgment.In assessing the need for a valuation allowance, appropriate consideration is given to all positive and negative evidence related to the realization of the deferred tax assets.This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, excess appreciated asset value over the tax basis of net assets, the duration of 13 carryforward periods, our experience with operating loss and tax credit carryforwards expiring unused, and tax planning alternatives. Concluding that a valuation allowance is not required is difficult when there has been significant negative evidence, such as cumulative losses in recent years.We utilize a three year rolling calculation of actual income before income taxes as our primary measure of cumulative losses in recent years.Our analysis of whether there needs to be further increases to the deferred tax valuation allowance recognizes that as of December 31, 2009, we have incurred a cumulative loss over the evaluation period, resulting from the substantial loss during 2008 primarily related to the transfer (the "Transfer") of the stock of Senior Health to Senior Health CareOversight Trust, an independent trust (the "Independent Trust") for the exclusive benefit of Senior Health's long-term care policyholdersas described in the note to these consolidated financial statements entitled “Transfer of Senior Health Insurance Company of Pennsylvania to an Independent Trust”.As a result of the cumulative losses recognized in recent years, our evaluation of the need to increase the valuation allowance for deferred tax assets was primarily based on our historical earnings.However, because a substantial portion of the cumulative losses for the three-year period ended December 31, 2009, relates to transactions to dispose of blocks of businesses, we have adjusted the three-year cumulative results for the income and losses from the blocks of business disposed of in the past and the business transferred as further described in the note to these financial statements entitled “Transfer of Senior Health Insurance Company of Pennsylvania to an Independent Trust”.In addition, we have adjusted the three-year cumulative results for a significant litigation settlement and the worthlessness of certain loans made by our Predecessor.We consider these to be non-recurring matters and have reflected our best estimates of when temporary differences will reverse over the carryforward periods. In order to support the utilization of the tax benefits of NOLs that do not have an offsetting valuation allowance, we project future taxable income based on our historical earnings adjusted for the items described in the previous paragraph.Based on these projections, we must generate approximately $200 million for each year through 2018 in order to utilize the tax benefits of our NOLs which expire through that date.The taxable income requirements are substantially comprised of life insurance income, as the potential tax benefits related to our non-life NOLs are substantially offset by a valuation allowance.Our taxable income for 2009 was $308.1 million before deductions related to the worthlessness of certain loans made by our Predecessor, and we expect our future taxable income to be adequate to utilize the remaining NOLs.The projections of future taxable income used to support the recovery of our NOLs do not anticipate the use of any tax planning strategies that we would consider to avoid a tax benefit from expiring. At December 31, 2009, our valuation allowance for our net deferred tax assets was $1.2 billion, as we have determined that it is more likely than not that a portion of our deferred tax assets will not be realized.This determination was made by evaluating each component of the deferred tax asset and assessing the effects of limitations and/or interpretations on the value of such component to be fully recognized in the future.We have also evaluated the likelihood that we will have sufficient taxable income to offset the available deferred tax assets based on evidence which we consider to be objective and verifiable. Based upon our analysis completed at December 31, 2009, we believe that we will, more likely than not, recover $1.1 billion of our deferred tax assets through reductions of our tax liabilities in future periods. Changes in our valuation allowance are summarized as follows (dollars in millions): Balance at December 31, 2006 $ Increase in 2007 Expiration of capital loss carryforwards ) Write-off of certain state NOLs (recovery is remote) ) Balance at December 31, 2007 Increase in 2008 (a) Expiration of capital loss carryforwards ) Write-off of capital loss carryforwards related to Senior Health ) Write-off of certain NOLs related to Senior Health ) Balance at December 31, 2008 Increase in 2009 (b) Expiration of capital loss carryforwards ) Balance at December 31, 2009 $ 14 (a) The $856.2 million increase to our valuation allowance during 2008 included increases of:(i) $452 million of deferred tax assets related to Senior Health, which was transferred to an independent trust during 2008; (ii) $298 million related to our reassessment of the recovery of our deferred tax assets in accordance with GAAP, following the additional losses incurred as a result of the transaction to transfer Senior Health to an independent trust; (iii) $60 million related to the recognition of additional realized investment losses for which we are unlikely to receive any tax benefit; and (iv) $45 million related to the estimated additional future expense following the modifications to our Second Amended and Restated Credit Agreement dated as of October 10, 2006 among CNO, Bank of America, N.A. as Agent, J.P. Morgan Chase Bank, N.A. as Syndication Agent and other parties ("Senior Credit Agreement") as described in the note to these consolidated financial statements entitled “Notes Payable – Direct Corporate Obligations.” (b) The $27.8 million increase to our valuation allowance during 2009 included increases of:(i) $23.0 million related to our reassessment of the recovery of our deferred tax assets following the completion of reinsurance transactions in 2009; and (ii) $4.8 million related to the recognition of additional realized investment losses for which we are unlikely to receive any tax benefit. Recovery of our deferred tax assets is dependent on achieving the projections of future taxable income embedded in our analysis and failure to do so would result in an increase in the valuation allowance in a future period.Any future increase in the valuation allowance may result in additional income tax expense and reduce shareholders’ equity, and such an increase could have a significant impact upon our earnings in the future.In addition, the use of the Company’s NOLs is dependent, in part, on whether the IRS does not take an adverse position in the future regarding the tax position we have taken in our tax returns with respect to the allocation of cancellation of indebtedness income. The Code limits the extent to which losses realized by a non-life entity (or entities) may offset income from a life insurance company (or companies) to the lesser of:(i) 35 percent of the income of the life insurance company; or (ii) 35 percent of the total loss of the non-life entities (including NOLs of the non-life entities).There is no similar limitation on the extent to which losses realized by a life insurance entity (or entities) may offset income from a non-life entity (or entities). Section 382 imposes limitations on a corporation’s ability to use its NOLs when the company undergoes an ownership change.Future transactions and the timing of such transactions could cause an ownership change for Section 382 income tax purposes.Such transactions may include, but are not limited to, additional repurchases or issuances of common stock (including upon conversion of our outstanding 3.5% Convertible Debentures due September 30, 2035 (the "3.5% Debentures")or 7.0% Debentures), or acquisitions or sales of shares of CNO stock by certain holders of our shares, including persons who have held, currently hold or may accumulate in the future five percent or more of our outstanding common stock for their own account.Many of these transactions are beyond our control.If an additional ownership change were to occur for purposes of Section 382, we would be required to calculate an annual restriction on the use of our NOLs to offset future taxable income.The annual restriction would be calculated based upon the value of CNO’s equity at the time of such ownership change, multiplied by a federal long-term tax exempt rate (4.16 percent at December 31, 2009), and the annual restriction could effectively eliminate our ability to use a substantial portion of our NOLs to offset future taxable income.We regularly monitor ownership change (as calculated for purposes of Section 382) and, as of December 31, 2009, we were below the 50 percent ownership change level that would trigger further impairment of our ability to utilize our NOLs. 15 As of December 31, 2009, we had $4.7 billion of federal NOLs and $1.1 billion of capital loss carryforwards, which expire as follows (dollars in millions): Year of expiration Net operating loss carryforwards (a) Capital loss Total loss Life Non-life carryforwards carryforwards $
